 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH WAYNE PARKS,                             No. 2:15-cv-1505 KJM CKD (PC)
12                       Plaintiff,
13            v.                                       ORDER
14    JEFFREY ROHLFLING, et al.,
15                       Defendants.
16

17           Each of the parties in the above-captioned case has filed a “Consent to Proceed Before a

18   United States Magistrate Judge.” See 28 U.S.C. §636(a)(5) and (c). According to E.D. Cal. R.

19   305, both the district court judge assigned to the case and the magistrate judge must approve the

20   reference to the magistrate judge.

21           The undersigned has reviewed the file herein and recommends that the above-captioned

22   case be reassigned and referred to the magistrate judge for all further proceedings and entry of

23   final judgment.

24           IT IS HEREBY ORDERED that the Clerk of the Court reassign this case to the Honorable

25   Carolyn K. Delaney. The parties shall please take note that all documents hereafter filed with the

26   Clerk of the Court shall bear case No. 2:15-CV-1505 CKD. All currently scheduled dates

27   presently set before Judge Mueller are hereby VACATED.

28   /////
                                                       1
 1          IT IS SO ORDERED.

 2   DATED: October 1, 2018
 3

 4

 5

 6          Having also reviewed the file, I accept reference of this case for all further proceedings

 7   and entry of final judgment.

 8   Dated: October 3, 2018
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
